Opinion filed August 28, 2009











 








 




Opinion filed August 28,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00111-CV
                                           __________
 
                                    TOMMY VAN SMITH, Appellant
 
                                                             V.
 
                                      SHEILA
VAN SMITH, Appellee
 

 
                                         On
Appeal from the 211th District Court
 
                                                         Denton
County, Texas
 
                                           Trial
Court Cause No. 2003-30466-211
 

 
                                             M
E M O R A N D U M   O P I N I O N
Tommy
Van Smith has filed in this court a motion to dismiss his appeal.  The motion
is unopposed.  The motion is granted, and the appeal is dismissed.
 
 
PER CURIAM
August 28, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.